FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 05-10405
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-04-05077-REC
DONALD E. FAULKNER,
                                             OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
          for the Eastern District of California
        Robert E. Coyle, Senior Judge, Presiding

                  Argued and Submitted
       February 16, 2006—San Francisco, California

                    Filed June 13, 2006

      Before: Stephen Reinhardt, Richard A. Paez, and
            Richard C. Tallman, Circuit Judges.

               Opinion by Judge Tallman;
             Concurrence by Judge Reinhardt




                           6569
6572           UNITED STATES v. FAULKNER


                     COUNSEL

Mark A. Lizarraga, Assistant Federal Public Defender,
Fresno, California, for the defendant-appellant.
                      UNITED STATES v. FAULKNER                        6573
Stanley A. Boone, Assistant United States Attorney, Fresno,
California, for the plaintiff-appellee.


                               OPINION

TALLMAN, Circuit Judge:

   Donald E. Faulkner (“Faulkner”) appeals the district court’s
denial of his motion to suppress evidence. Faulkner was cited
for driving while his license was suspended and for driving in
possession of an open container of alcohol. During a stop at
an information station operated by the Bureau of Land Man-
agement (“BLM”) located on federal land in California, Chief
Ranger Ed Ruth (“Ruth”) observed a one quart, open-
container of beer in Faulkner’s car. During the stop, Ruth
learned that Faulkner’s driver’s license was suspended. We
must decide in this case whether the brief stop of Faulkner at
the checkpoint1 was a valid seizure under the Fourth Amend-
ment. We conclude that it was and affirm.

                                     I

   The following facts are drawn from the evidence presented
at the suppression hearing before the district court and on the
court’s factual findings in support of its ruling.

   In the summer of 2001, Ruth established an information
station on federal land approximately 165 feet after entering
the BLM’s2 Paradise Recreation Area (“Paradise”) in Three
   1
     While we recognize that the term “checkpoint” is a noun laden with
legal significance and we look to the Supreme Court’s jurisprudence that
analyzes police seizures during this type of activity, because the facts here
are unique and quite different from related cases analyzing the constitu-
tionality of a police checkpoint, we will refer to the activities of Chief
Ranger Ed Ruth as having erected an “information station” for the sake of
clarity and to more accurately explain the rationale for our decision.
   2
     The BLM is an agency of the United States Department of the Interior.
6574              UNITED STATES v. FAULKNER
Rivers, California. Ruth, the Chief Ranger for the BLM in
Bakersfield responsible for managing the BLM’s law enforce-
ment program, personally staffed the information station 98 to
99 percent of the time. The information station consisted of
orange cones, a stop sign, a uniformed ranger, and an official
ranger vehicle with a light bar and siren parked adjacent to the
roadway. There was sufficient space on the Paradise approach
road for a vehicle to turn around before reaching the informa-
tion station, as several drivers had successfully done in the
past.

   Ruth stopped every vehicle for approximately 20 seconds
to inform the occupants of newly promulgated regulations
governing the use and enjoyment of Paradise and to provide
them with a litter bag. A list of the regulations governing
activity at Paradise was printed on the litter bag. Among other
things, the BLM regulations prohibited campfires and the pos-
session of alcoholic beverages, and required all litter to be
placed in a container. The BLM spent $2,500 to purchase
5,000 preprinted litter bags in advance of this activity.

   Ruth established the information station to “provide infor-
mation to visitors to the recreation area of the regulations gov-
erning its use.” This was partly in response to prior
complaints about intoxicated motorists, increased litter, illegal
fires, underage consumption of alcohol and controlled sub-
stances, and gang activity. Ruth had determined that visitors
were not reading the informational bulletin boards erected
within Paradise that listed prohibited conduct. Ruth concluded
that with only two other law enforcement employees for his
entire district, no reasonable alternative existed to notify the
visitors, since Ruth and his small staff could not visit each
campsite or adequately patrol three different recreation areas,
the roadways, and the beaches adjacent to the rivers.

   At the information station, Ruth sometimes asked visitors
if they possessed alcohol. If the occupants responded in the
affirmative, he would permit them to leave the area or drop
                  UNITED STATES v. FAULKNER                6575
off the alcohol with him and retrieve it upon leaving. Ruth
testified that he had previously issued citations for possessing
alcohol on “only one or two occasions”—for being a minor in
possession of alcohol. He sometimes asked visitors to open a
cooler to show that they were not bringing alcohol onto fed-
eral land.

   At approximately 4:00 p.m. on June 1, 2003, Ruth stopped
Faulkner and his wife at the information station. When Ruth
approached the vehicle he immediately noticed in plain view
a one quart, open-container of beer. Ruth retrieved the alcohol
and ordered Faulkner to pull off the road and produce a valid
driver’s license. Faulkner then informed Ruth that he did not
have a license and a subsequent check revealed that his
license had been suspended since October 30, 2002. During
a “cursory visual search” of the vehicle’s interior for addi-
tional open containers of alcohol, Ruth observed some mari-
juana and smoking paraphernalia. Ruth cited Faulkner under
the Assimilative Crimes Act, 18 U.S.C. § 13, and implement-
ing federal regulations for driving while his license was sus-
pended, in violation of 43 C.F.R. § 8341.1(d) and California
Vehicle Code § 14601.1(a), and for driving in possession of
an open container of alcohol, in violation of 43 C.F.R.
§ 8341.1(d) and California Vehicle Code § 23223(a). Faulk-
ner filed a motion to suppress the evidence. After an evidenti-
ary hearing, the district court denied Faulkner’s motion, ruling
that the stop at the information station was constitutional
because its primary purpose was to “provide information to
visitors to the recreation area of the regulations governing its
use . . . .” Faulkner and the government then entered into a
conditional plea agreement pursuant to Rule 11(c) of the Fed-
eral Rules of Criminal Procedure, whereby Faulkner pled
guilty but reserved the right to appeal the denial of his motion
to suppress. On March 16, 2005, Faulkner was sentenced to
one year of probation. This timely appeal followed.
6576               UNITED STATES v. FAULKNER
                               II

                                A

   A district court’s denial of a motion to suppress evidence
is reviewed de novo. United States v. Bynum, 362 F.3d 574,
578 (9th Cir. 2004). The factual findings underlying the
denial of the motion are reviewed for clear error. Id.

                                B

   [1] “ ‘[W]henever a police officer accosts an individual and
restrains his freedom to walk away, he has ‘seized’ that per-
son . . . .’ ” Brown v. Texas, 443 U.S. 47, 50 (1979) (internal
citation omitted) (quoting United States v. Brignoni-Ponce,
422 U.S. 873, 878 (1975)). The Supreme Court has been clear
that although not every encounter between a police officer
and a citizen is a seizure, United States v. Mendenhall, 446
U.S. 544, 553, 554 (1980); United States v. Martinez-Fuerte,
428 U.S. 543, 554 (1976); Sibron v. New York, 392 U.S. 40,
61 (1968), “the Fourth Amendment governs ‘seizures’ of the
person which do not eventuate in a trip to the station house
and prosecution for crime—‘arrests’ in traditional terminolo-
gy.” Terry v. Ohio, 392 U.S. 1, 16 (1968). But “[o]nly when
the officer, by means of physical force or show of authority,
has in some way restrained the liberty of a citizen may we
conclude that a ‘seizure’ has occurred.” Id. at 19 n.16. Indeed,
the Supreme Court has “conclude[d] that a person has been
‘seized’ within the meaning of the Fourth Amendment only if,
in view of all of the circumstances surrounding the incident,
a reasonable person would have believed that he was not free
to leave.” Mendenhall, 446 U.S. at 554.

   [2] Chief Ranger Ruth was a commissioned federal law
enforcement officer; he was uniformed, armed with a firearm,
and entrusted with an official government vehicle with a siren
and light bar that was parked nearby. Cf. id. at 555 (“On the
facts of this case, no ‘seizure’ of the respondent occurred. . . .
                  UNITED STATES v. FAULKNER                 6577
The agents wore no uniforms and displayed no weapons.
They did not summon the respondent to their presence, but
instead approached her . . . . They requested, but did not
demand to see the respondent’s identification . . . .”). While
imparting campground use rules to recreation area visitors, he
also had the authority to enforce the law and make arrests.
Ruth, “by show of authority,” erected a station with orange
cones, a stop sign, and his official government vehicle to
restrain Faulkner’s liberty. Indeed, “in view of all of the cir-
cumstances surrounding the incident, a reasonable person
would have believed that he was not free to leave” the infor-
mation station. See id. at 554. Ruth established the informa-
tion station with a show of authority to restrain for 20 seconds
the liberty of each motorist entering Paradise. See Illinois v.
Lidster, 540 U.S. 419 (2004) (ruling that a police checkpoint
established for the purpose of stopping motorists for 10-15
seconds to distribute a flyer and “ask them for information
about a recent hit-and-run accident” is a seizure). Thus, Chief
Ranger Ruth “seized” Faulkner within the meaning of the
Fourth Amendment and we apply Fourth Amendment juris-
prudence to examine whether this seizure without a warrant
was constitutional.

                               C

   [3] There are two steps we must take in determining
whether the stop at the information station is constitutional.
First, we must determine whether the primary purpose of the
information station was to advance “the general interest in
crime control.” City of Indianapolis v. Edmond, 531 U.S. 32,
48 (2000). If so, then the stop at the information station is per
se invalid under the Fourth Amendment. If not, then we must
determine whether the stop at the information station was a
reasonable seizure. Brown, 443 U.S. at 50.

                               D

   The district court found that the “primary purpose of the
information station was . . . to provide information to visitors
6578               UNITED STATES v. FAULKNER
to the recreation area of the regulations governing its use,
which include but are not limited to the possession or con-
sumption of alcohol.” This finding is reviewed for clear error.
Bynum, 362 F.3d at 578. We are satisfied upon review of the
facts adduced during the hearing that this finding was not
clearly erroneous.

   [4] The litter bag itself is clear evidence that the primary
purpose of the information station was not to advance the gen-
eral interest in crime control. The preprinted rules on the litter
bag, which include regulations concerning campfires for fire
safety, refuse disposal for litter control, and camping restric-
tions in a day use recreation area, are further evidence of a
premeditated regulatory purpose other than advancing the
general interest in crime control. Indeed, Chief Ranger Ruth
testified that an important concern during the summer season
was the prevention of illegal fires and the promotion of fire
safety. In Lidster, the Supreme Court took note of the fact that
the police distributed a flyer, Lidster, 540 U.S. at 422, when
holding constitutional “a highway checkpoint where police
stopped motorists to ask them for information about a recent
hit-and-run accident,” id. at 421. Here, it is equally worthy of
note that the BLM spent $2,500 to distribute litter bags to
each visitor upon entry. Furthermore, just as in Lidster, the
fact that Ruth ultimately arrested Faulkner as a result of what
he saw in Faulkner’s vehicle does not establish that the pri-
mary purpose of the stop was to advance the general interest
in crime control.

   The nomenclature is also probative of the activity’s pur-
pose. Throughout the course of its existence, Ruth repeatedly
referred to the activity as a “mobile visitor’s station,” a “mo-
bile information station,” and an “information station.”
Instead of indicating a general interest in crime control, the
name appropriately describes a visitors’ information station
typical of that found at the entrance to many federal parks.
This inference is also supported by Ruth’s testimony that he
                  UNITED STATES v. FAULKNER                 6579
would use the station as an opportunity to “answer [visitors’]
questions.”

   [5] Faulkner, however, argues that “the primary purpose of
the ‘mobile visitor’s station’ was to detect evidence of ordi-
nary criminal wrongdoing” because the information station
was erected partly in response to complaints of criminal activ-
ity and because Ruth sometimes asked visitors for consent to
inspect coolers for alcohol. This analysis, however, is not suf-
ficient to invoke Edmond’s application. First, Edmond does
not apply unless the primary purpose of a checkpoint stop is
to advance the general interest in crime control. Edmond, 531
U.S. at 48. While one of the information station’s purposes
may have been to advance a general interest in crime control,
it was not the primary purpose. Indeed, “the phrase ‘general
interest in crime control’ does not refer to every ‘law enforce-
ment’ objective.” Lidster, 540 U.S. at 424 (citing Edmond,
531 U.S. at 44 & n.1). Considering the BLM’s purchase of
5,000 litter bags with park regulations printed on each bag,
the district court could certainly conclude that the primary
purpose of the information station was “to provide informa-
tion to visitors to the recreation area of the regulations gov-
erning its use . . . .”

   [6] Second, Edmond does not apply because the curtailment
of littering, illegal fires, and driving while intoxicated serves
a purpose beyond the general interest in crime control. One of
the primary reasons for prohibiting possession of alcohol was
because “[a]bout 70 percent of the volume of litter was beer
bottles.” Indeed, the litter problem had become so severe that
trash was “floating in the river along residential areas” and
“common complaints involved used baby diapers being
dumped in the river.” Moreover, “[r]angers also became
aware of the visitors’ high disregard for fire safety regula-
tions.” The curtailment of these activities ensured visitors’
safety and protected the resource to preserve the continuing
beauty of the natural habitat so that others may enjoy these
areas.
6580               UNITED STATES v. FAULKNER
   [7] The district court found, as a matter of fact, that the pri-
mary purpose of the activity was to distribute litter bags, pro-
mote fire safety, curtail drinking and driving, and provide
information to visitors regarding the new regulations. The dis-
trict court correctly found that the primary purpose was not to
advance the general interest in crime control, but to protect
the use and enjoyment of the recreation area. Although Ruth
was able to observe an open container of alcohol in Faulk-
ner’s vehicle as an incident to the stop, that fact does not
undermine the district court’s finding that the primary purpose
was to provide information to park visitors. The factual find-
ings underlying the denial of the motion to suppress with
respect to the Edmond analysis were not clearly erroneous and
the information station must be evaluated for its reasonable-
ness under the balancing test developed in Brown v. Texas.
See id. at 426.

                                E

   [8] “ ‘[T]he Fourth Amendment requires that . . . seizure[s]
be ‘reasonable.’ ” Brown, 443 U.S. at 50 (internal citation
omitted) (quoting Brignoni-Ponce, 422 U.S. at 878). The rea-
sonableness of a seizure is determined by weighing “[(1)] the
gravity of the public concerns served by the seizure, [(2)] the
degree to which the seizure advances the public interest, and
[(3)] the severity of the interference with individual liberty.”
Id. at 51 (citing Brignoni-Ponce, 422 U.S. at 878-83). The
Court advises that “[a] central concern in balancing these
competing considerations in a variety of settings has been to
assure that an individual’s reasonable expectation of privacy
is not subject to arbitrary invasions solely at the unfettered
discretion of officers in the field.” Id. (citing Delaware v.
Prouse, 440 U.S. 648, 654-55 (1979); Brignoni-Ponce, 422
U.S. at 882).

   [9] The public concern served by this seizure can be
described generally as the need to provide information to peo-
ple entering Paradise in order to ensure that all visitors will
                  UNITED STATES v. FAULKNER                 6581
be safe and welcomed, and will continue to visit and make use
of these protected areas. But it can also be described more
specifically as the need to prevent litter, promote fire safety,
reduce incidents of driving under the influence, eliminate
property destruction and gang activity, and protect the envi-
ronment.

   In Michigan Department of State Police v. Sitz, 496 U.S.
444 (1990), the Supreme Court discussed in broad terms the
gravity of the public concerns served by a highway sobriety
checkpoint. Id. at 449-51. Although the only highway sobriety
checkpoint established was limited to a 75-minute existence
in Saginaw County, id. at 448, the Court measured the gravity
of public concerns—death, injury, and property damage—by
the nationwide effects of drunk driving. Id. at 451. Here, the
gravity of the less localized public concerns, such as litter and
illegal fires in federal parkland, should also be measured by
their nationwide impact.

   [10] While the gravity of the public concerns served by this
information station may not be as severe as those raised in
Sitz, they are no less grave than the public concerns served by
the entrance stations at Yosemite National Park, Joshua Tree
National Park, Mt. Rainier National Park, or any other
national park. Moreover, the concerns at issue here were
raised directly by the public and have received the attention
of the media. Cf. id. (noting the high incidence of media
reports covering alcohol-related deaths on state highways).
Thus, the gravity of the public interest served by the informa-
tion station is high.

   In Lidster, the Court measured the degree to which the sei-
zure advanced the public interest by the relationship of the
checkpoint to its objective, rather than by any measurable
results, or by any results period. The Court stated:

    The stop advanced this grave public concern to a sig-
    nificant degree. The police appropriately tailored
6582               UNITED STATES v. FAULKNER
    their checkpoint stops to fit important criminal
    investigatory needs. The stops took place about one
    week after the hit-and-run accident, on the same
    highway near the location of the accident, and at
    about the same time of the night. And police used
    the stops to obtain information from drivers, some of
    whom might well have been in the vicinity of the
    crime at the time it occurred.
540 U.S. at 427.

   Furthermore, when the Supreme Court has examined mea-
surable data to determine the degree to which a seizure
advances the public interest, it has tolerated a very low level
of productivity. The Court, for example, found sufficient the
degree to which a seizure advanced the public interest where
a sobriety checkpoint resulted in only 1.6 percent of drivers
being arrested for alcohol impairment, Sitz, 496 U.S. at 454-
55, and a checkpoint search for illegal aliens where only 0.12
percent of the vehicles stopped were found to be transporting
illegal aliens, Martinez-Fuerte, 428 U.S. at 554.

   Here, many of the BLM’s objectives—increasing fire
safety, enhancing environmental protection, reducing litter,
and eliminating drug sales and use—are important if not read-
ily observable. And although it is unclear from the record how
many cars had passed through the information station, it is
clear that Ruth distributed the litter bag and communicated
the new BLM rules to 100 percent of the cars that entered Par-
adise when the information station was in operation. It is also
clear that Ruth cited one or two individuals for being minors
in possession of alcohol and prevented many others from
entering Paradise with alcohol, which was the source of 70
percent of the litter. Although he had no way to measure the
total volume of litter, Chief Ranger Ruth testified that “there
was a reduction at least in broken glass.” Thus, “[t]he [infor-
mation station] advanced this grave public concern to a signif-
icant degree.” Lidster, 540 U.S. at 427.
                   UNITED STATES v. FAULKNER                 6583
   The severity of the interference with individual liberty must
be gauged by the “ ‘objective’ intrusion, measured by the
duration of the seizure and the intensity of the investigation,”
and by the “ ‘subjective’ intrusion,” measured by the “fear
and surprise engendered in law-abiding motorists by the
nature of the stop.” Sitz, 496 U.S. at 452. In Lidster, the Court
ruled that “[m]ost importantly, the stops interfered only mini-
mally with liberty of the sort the Fourth Amendment seeks to
protect” where a checkpoint “required only a brief wait in
line” and “[c]ontact with the police lasted only a few sec-
onds.” 540 U.S. at 427. Indeed, contact with police in Lidster
lasted 10-15 seconds, id. at 422, while the Court upheld police
contact of 25 seconds in Sitz, 496 U.S. at 448, and three-to-
five minutes in Martinez-Fuerte, 428 U.S. at 547. Here, Ruth
stopped each vehicle for only 20 seconds, “[u]nless they had
questions.”

   [11] The Court has defined the severity of the subjective
intrusion on individual liberty as measured by the amount of
concern and fright that is generated on the part of lawful trav-
elers. Lidster, 540 U.S. at 427-28; Prouse, 440 U.S. at 653-54,
657; Martinez-Fuerte, 428 U.S. at 558. The Court has clari-
fied that “we view checkpoint stops in a different light [than
other seizures] because the subjective intrusion[—]the gener-
ating of concern or even fright on the part of lawful travelers[
—]is appreciably less in the case of a checkpoint stop.”
Martinez-Fuerte, 428 U.S. at 558. Indeed, the checkpoint stop
is inherently of a less frightful nature than an ordinary seizure,
such as a roving-patrol stop. Id. And while there were no
warning signs, turnoffs, or written guidelines governing the
checkpoint in Lidster, the Court ruled that “the contact [with
police] provided little reason for anxiety or alarm. The police
stopped all vehicles systematically.” 540 U.S. at 428 (empha-
sis added). Leaving little room for doubt, the Court declared
in Prouse that:

    For Fourth Amendment purposes, we also see insuf-
    ficient resemblance between sporadic and random
6584              UNITED STATES v. FAULKNER
    stops of individual vehicles making their way
    through city traffic and those stops occasioned by
    roadblocks where all vehicles are brought to a halt or
    to a near halt, and all are subjected to a show of the
    police power of the community. “At traffic check-
    points the motorist can see that other vehicles are
    being stopped, he can see visible signs of the offi-
    cers’ authority, and he is much less likely to be
    frightened or annoyed by the intrusion.”
440 U.S. at 657 (quoting United States v. Ortiz, 422 U.S. 891,
894-95 (1975)). Here, Ruth stopped all vehicles, so there was
no concern that a seizure might engender concern or fright on
the part of visitors. Thus, based on the Court’s measurement
of nearly identical objective and subjective intrusions in other
cases, the information station at issue here “interfered only
minimally with liberty of the sort the Fourth Amendment
seeks to protect.” Lidster, 540 U.S. at 427.

                              III

  [12] The primary purpose of the information station was
not to advance the general interest in crime control, and the
gravity of the public concerns served by the seizure and the
degree to which the seizure advanced the public interest out-
weigh the minimal interference with individual liberty. Thus,
Faulkner’s Fourth Amendment rights have not been violated.
The district court’s decision denying Faulkner’s motion to
suppress evidence and his conditional conviction are
AFFIRMED.



REINHARDT, Circuit Judge, concurring:

   Although I agree with the majority’s ultimate conclusion
that the stop at the information station was constitutional, I do
                       UNITED STATES v. FAULKNER                         6585
so not because I believe that it was a reasonable seizure,1 but
because I believe it was not a seizure at all.

   Chief Ranger Ruth stopped all cars entering Paradise Rec-
reation Area to inform them of park regulations and to pro-
vide them with a litter bag. There was ample space on the
road leading into the park for potential visitors to turn around,
should they not wish to proceed to the information station.
Although Ruth would occasionally ask visitors if they pos-
sessed alcohol, the majority acknowledges that an affirmative
answer would not ordinarily be of any material consequence,
as the possession of alcohol is not per se illegal.2 At no point
during their brief exchanges with Ruth would the freedom of
potential visitors be terminated or restricted. See Brower v.
County of Inyo, 489 U.S. 593, 597 (1989) (holding that a
Fourth Amendment seizure occurs “when there is a govern-
mental termination of freedom of movement through means
intentionally applied” (emphasis omitted)); Tennessee v. Gar-
ner, 471 U.S. 1, 7 (1985) (holding that “[w]henever an officer
restrains the freedom of a person to walk away, he has seized
that person”). To the contrary, any visitor headed towards or
stopped at the information station would “remain[ ] free to
disregard the [information being provided] and walk away.”
  1
     Although I do not believe that the stop that the majority treats as a sei-
zure constitutes a seizure as defined for purposes of the Fourth Amend-
ment, I do believe that such a seizure occurred when Ruth directed
Faulkner to pull over to the side of the road and to produce his driver’s
license after he observed an open container of beer in Faulkner’s vehicle.
The seizure that occurred at that time was reasonable. Thus, I concur that
the district court’s denial of the motion to suppress should be affirmed.
   2
     If visitors did respond affirmatively regarding their possession of alco-
hol, Ruth “would permit them to leave the area or drop off the alcohol
with him and retrieve it upon leaving.” Maj. Op. at 6574-75. Although
Ruth sometimes observed criminal activity — e.g., minors in possession
of alcohol or possession of open containers of alcohol — the purpose of
the information station was not to conduct law enforcement activities. Any
such instances were merely incidental to the station’s primary purposes.
The record reveals that Ruth issued citations for such conduct on “only
one or two occasions.” Id.
6586              UNITED STATES v. FAULKNER
United States v. Arias-Villanueva, 998 F.2d 1491, 1501 (9th
Cir. 1993) (citing United States v. Mendenhall, 446 U.S. 544,
555 (1980)).

   Because Ruth was merely providing drivers with informa-
tion before allowing them to enter the park, he had no interest
in stopping them to investigate any criminal activity; nor
would he respond in any manner to drivers who chose not to
enter the park. Moreover, his conduct gave no reason for driv-
ers to believe that something was expected of them, other than
to obey the park rules if they decided to proceed with their
visit. Compare Mendenhall, 446 U.S. at 554-55 (“Examples
of circumstances that might indicate a seizure, even where the
person did not attempt to leave, would be the threatening
presence of several officers, the display of a weapon by an
officer, some physical touching of the person of the citizen,
or the use of language or tone of voice indicating that compli-
ance with the officer’s request might be compelled. . . . In the
absence of some such evidence, otherwise inoffensive contact
between a member of the public and the police cannot, as a
matter of law, amount to a seizure of that person.” (citations
omitted)). In short, Smokey the Bear is not a fear-inducing
figure.

   Although the Supreme Court has held repeatedly that
checkpoint stops constitute “seizures” for purposes of the
Fourth Amendment, see Illinois v. Lidster, 540 U.S. 419, 425-
26 (2004); City of Indianapolis v. Edmond, 531 U.S. 32, 40
(2000); Michigan Dep’t of State Police v. Sitz, 496 U.S. 444,
450 (1990); United States v. Martinez-Fuerte, 428 U.S. 543,
556 (1976), in those cases — all of which are cited in the
majority opinion — the purpose of the stop was always to
seek information about criminal activity. See Lidster, 540 U.S.
at 421 (upholding as constitutional a highway checkpoint at
which police stopped motorists to seek information about a
recent hit-and-run accident); Edmond, 531 U.S. at 34, 48
(holding that stops pursuant to a highway checkpoint pro-
gram, the primary purpose of which was to discover and inter-
                   UNITED STATES v. FAULKNER                  6587
dict illegal narcotics, constituted unreasonable seizures); Sitz,
496 U.S. at 447 (upholding as constitutional highway sobriety
checkpoints at which officers examined drivers for signs of
intoxication); Martinez-Fuerte, 428 U.S. at 545 (upholding as
constitutional a permanent border checkpoint of which the
purpose was to check for transportation of illegal aliens).
Thus, the stops were all law enforcement stops designed to
further law enforcement purposes.

   When officers are seeking information from drivers regard-
ing criminal matters — it is understandable that the persons
stopped may not feel free to drive away and that such stops
may therefore constitute “seizures.” See Mendenhall, 446
U.S. at 554. In the instant case, however, Ranger Ruth was
not seeking information. Instead, the purpose was the exact
opposite — to provide helpful information about the park and
its regulations to potential park visitors. Indeed, as the district
court found, Ruth was not performing a law enforcement stop.
Cf. United States v. Attson, 900 F.2d 1427, 1430-31 (9th Cir.
1990) (holding that “governmental conduct that is not actu-
ated by an investigative or administrative purpose [designed
to elicit a benefit for the government] will not be considered
a ‘search’ or ‘seizure’ for purposes of the Fourth Amend-
ment” and noting that the Supreme Court has only rarely
applied the Fourth Amendment to “noncriminal noninvestiga-
tory governmental conduct” (emphasis omitted)).

   The encounter experienced by drivers at the information
station is voluntary, consensual and accepted as part of the
ordinary process of entering Paradise Recreation Area. See
Arias-Villanueva, 998 F.2d at 1501 (holding that a consensual
encounter did not constitute a seizure); compare Lidster, 540
U.S. at 425-26 (characterizing the checkpoint stop at issue as
involuntary); Edmond, 531 U.S. at 40 (same). Because the
stops at the park entrance do not constrain the liberty of
potential Paradise visitors in any way, and because their pur-
pose is not to elicit information for the government in either
its investigative or administrative capacities, I conclude that
6588            UNITED STATES v. FAULKNER
they do not constitute seizures for purposes of the Fourth
Amendment. Accordingly, I would hold that the Fourth
Amendment does not apply here and would affirm on that
basis.